



Exhibit 10.47


Amendment #2
Cooperative Research and Development Agreement #11-1-00006
“Clinical Development of Exelixis Inc.’s Proprietary Cabozantinib (XL184), a MET
and
Vascular Endothelial Growth Factor Receptor 2 (VEGFR2)/Kinase Insert Domain
Receptor (KDR) inhibitor, as an Anti-Cancer Agent”


The purpose of this amendment is to change certain terms of the above-referenced
Cooperative Research and Development Agreement (CRADA). These changes are
reflected below, and except for these changes, all other provisions of the
original CRADA remain in full force and effect. Two originals of this amendment
are provided for execution; one is to remain with the National Cancer Institute
and the other is to remain with the Collaborator.
The aforementioned CRADA shall be amended as follows:
1.
Upon final signature, the term of the Agreement is extended for five (5) years
from October 5, 2016 to October 5, 2021.



2.
Dr. Jeffrey Abrams is removed as a NCI Principal Investigator. Dr. Margaret
Mooney is added as a NCI Principal Investigator.



ACCEPTED AND AGREED TO:


For the National Cancer Institute


/s/ JAMES H. DOROSHOW, M.D.
 
7/12/2016
James H. Doroshow, M.D.
Deputy Director, NCI
 
Date







For Collaborator:
Exelixis Inc.


/s/ MICHAEL M. MORRISSEY, Ph.D
 
7/18/2016
President & CEO


 
Date






